DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-10 & 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 & 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chaturvedi (US 10572988).
Claim 1: A method comprising:
receiving, at a server, at least a first query color (Chaturvedi Abstract; column 6, lines 53-62; column 7, lines 43-58; and column 10, lines 34-40, server comparing color information of a product database with received color information (i.e. query color));
searching, at the server, an electronic catalog including a plurality of product images stored in at least one storage device communicatively coupled to the server for the first query color to determine a similarity measure between the first query color and a product image of a plurality of product images (Chaturvedi Abstract; column 6, lines 53-62; column 7, lines 43-58; and column 10, lines 34-40, server comparing color information of a product database with received color information (i.e. query color); Chaturvedi column 9, lines 12-16, color distance determination), wherein the similarity measure is determined by:
determining, at the server, a Euclidean distance between values in a three-dimensional color space for the first query color and a target color of the product image (Chaturvedi column 9, lines 12-16, color distance using Euclidean distance in a color space); and
determining, at the server, the similarity measure between the query color and the product image by determining a sum of the similarity measures from all target colors on the product image, weighted by the coverage of each target color (Chaturvedi column 8, line 50 – column 9, line 8, weighted color histogram), and
transmitting, via a communications network coupled to the server, search results based on the searching of the electronic catalog including the plurality of product images for the first query color (Chaturvedi Abstract; column 22, line 61 – column 23, line 1; and Figures 2-3, search results returned from server and matching product images provided for display).
Claim 2: The method of claim 1 (see above), wherein the receiving at least the first query color comprises receiving the first query color and a second query color (Chaturvedi column 10, lines 34-40 and Figure 3, selection of multiple query colors), and further comprising:
determining, at the server, the similarity measure between the first query color and the second query color, and the product image (Chaturvedi column 10, lines 34-40, server comparing color information of a product database with information of selected colors (i.e. query colors); Chaturvedi column 9, lines 12-16, color distance determination); and 
transmitting, via a communications network coupled to the server, search results based on the searching of the electronic catalog including the plurality of product images for the first query color and the second query color (Chaturvedi Abstract; column 22, line 61 – column 23, line 1; and Figures 2-3, search results returned from server and matching product images provided for display).
Claim 11: A system comprising:
at least one storage device to store an electronic catalog including the plurality of product images Chaturvedi column 12, lines 10-13, catalog database(; and
a server (Chaturvedi Abstract; column 6, lines 53-62; and column 7, lines 43-58, server) communicatively coupled to the at least one storage device to receive at least a first query color, to search the electronic catalog including the plurality of product images for the first query color (Chaturvedi Abstract; column 6, lines 53-62; column 7, lines 43-58; and column 10, lines 34-40, server comparing color information of a product database with received color information (i.e. query color)), to determine a similarity measure between the first query color and a product image of a plurality of product images (Chaturvedi Abstract; column 6, lines 53-62; column 7, lines 43-58; and column 10, lines 34-40, server comparing color information of a product database with received color information (i.e. query color); Chaturvedi column 9, lines 12-16, color distance determination), wherein the similarity measure is determined by a Euclidean distance between values in a three-dimensional color space for the first query color and a target color of the product image (Chaturvedi column 9, lines 12-16, color distance using Euclidean distance in a color space), and the similarity measure between the query color and the product image by determining a sum of the similarity measures from all target colors on the product image, weighted by the coverage of each target color (Chaturvedi column 8, line 50 – column 9, line 8, weighted color histogram),
wherein the server transmits, via a communications network coupled to the server, search results based on the searching of the electronic catalog including the plurality of product images for the first query color (Chaturvedi Abstract; column 22, line 61 – column 23, line 1; and Figures 2-3, search results returned from server and matching product images provided for display).
Claim 12: The system of claim 11 (see above), wherein the receiving at least the first query color comprises the server receiving the first query color and a second query color (Chaturvedi column 10, lines 34-40 and Figure 3, selection of multiple query colors), and
wherein the server determines the similarity measure between the first query color and the second query color, and the product image (Chaturvedi column 10, lines 34-40, server comparing color information of a product database with information of selected colors (i.e. query colors); Chaturvedi column 9, lines 12-16, color distance determination), and transmits search results based on the searching of the electronic catalog including the plurality of product images for the first query color and the second query color (Chaturvedi Abstract; column 22, line 61 – column 23, line 1; and Figures 2-3, search results returned from server and matching product images provided for display).
Allowable Subject Matter
Claims 3 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 3 & 13, the art of record does not teach or suggest the logarithmic upsampling of colors with smaller coverage to prioritize multicolor product images or weighting product image by entropy to prioritize evenly distributed colors in conjunction with the recited arrangement for color-based querying of product images.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Albayrak, Hasan, Clippard, and Blackburn disclose examples of color-based query arrangements.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663